Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 2 recites the following allowable features including a method comprising: determining that a first player desires to start play of a networked game through a first mobile device, in which the first player accesses the networked game through an account maintained by a first gaming operator; determining that a second player desires to start play of a networked game through a second mobile device, in which the second player accesses the networked game through an account maintained by a second gaming operator; allocating a first payment to the first game operator and a second payment to the second game operator based on the first player accessing the network game through an accounted maintained by the first gaming operator and the second player accessing the networked game through an account maintained by the second gaming operator.  No single reference or reasonable combination of references anticipate or make obvious the recited features.
U.S. Patent Application Publication No. 2007/0265050 to Baazov allows for revenue splitting between different venues but fails to disclose splitting revenue between game operators based on the first player accessing the network game through an accounted maintained by the first gaming operator and the second player accessing the networked game through an account maintained by the second gaming operator.  Therefore, claim 2 is allowable.  Claims 3-19 are allowable based on their dependence from allowable claim 2.  Similarly, independent claims 20 and 21 are allowable based on the same analysis set forth above in detail for independent claim 2, which is similar in claim scope.  For these reasons, claims 2-21 are allowed over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James S. McClellan/Primary Examiner, Art Unit 3715